Title: From Benjamin Franklin to William Temple Franklin, 27 August 1776
From: Franklin, Benjamin
To: Franklin, William Temple


Dear Grandson
Philada Augt. 27. 1776
Your Letter acquainting us with your safe Arrival was very agreable to us all. But as you are near the Scene of Action, we wish to hear from you by every Post, and to have all the News. It will cost you but little Trouble to write, and will give us much Satisfaction.
This Family has been in great Grief, from the Loss of our dear little Girl. She suffer’d much: but is now at Rest. Will is to come home to-morrow; he will help to comfort us.

Give my Love to your Mother, and let me know what you hear from your Father. I am, Your affectionate Grand Father
B Franklin
Say how you spend your time; I hope in some Improvement.
 
Addressed: Mr W. T. Franklin / at Mrs Franklin’s / P. Amboy
